Judgments of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the appellants of a violation of section 188 of the Farms and Markets Law* and sentencing each of them to sixty days in the workhouse, reversed on the law, informations dismissed and bail exonerated. The defendants were charged with having knowingly delivered less than the quantity of coal represented, in violation of said section 188. The People failed to prove any such delivery, the undisputed fact being that the coal that was actually delivered was paid for on the basis of its true quantity and weight. The offer to deliver less than a quantity represented does not constitute a violation of that part of section 188 under which the defendants were accused. Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ., concur.

 Now Agriculture and Markets Law.— [Rep.